882 A.2d 461 (2005)
GLEN-GERY CORPORATION, Petitioner
v.
ZONING HEARING BOARD OF DOVER TOWNSHIP, York County, Pennsylvania and Dover Township, Respondents.
Supreme Court of Pennsylvania.
August 10, 2005.


*462 ORDER

PER CURIAM.
AND NOW, this 10th day of August, 2005, the Petition for Allowance of Appeal is GRANTED, limited to the following issue:
Whether 42 Pa.C.S. § 5571(c)(5), which requires challenges to the validity of an ordinance alleging a defect in its enactment or adoption be brought within 30 days after the intended effective date of the ordinance, violates due process.